ON REHEARING.
The real question involved in this case is not whether the grantor Culver entertained a general intention that the subject-matter of the deed should at some time and in some way pass to the grantee named; for that intention would always be quite plainly evidenced by the mere fact of preparing and signing the deed.
The true inquiry is, as settled by the authorities: Did he execute that intention by a sufficient delivery of the deed in his lifetime, intending by that act to then pass the title? It is, of course, conceded that the question of delivery is a question of fact, resting in the intention of the grantor, and, like other questions of fact, is generally to be submitted to and determined by the jury.— Gregory v. Walker, 38 Ala. 26; Alexander v. Alexander, 71 Ala. 295; Cherry v. Herring, 83 Ala. 458, 3 South. 667; Fitzpatrick v. Brigman, 133 Ala. 242, 31 South. 940; Napier v. Elliott, 162 Ala. 129, 50 South. 149; Rickert v. Touart, 174 Ala. 107, 56 South. 708. But the *474point of difficulty is in determining what act or acts on the part of the grantor will be sufficient to generate as a jury question the issue of delivery vel non in the first instance; and, with respect to the alleged act of delivery, what circumstances are relevant and competent to be considered.
• In Ellsberry v. Boykin, 65 Ala. 340, it was said: “The fact (of delivery) rests in intention, and is to be collected from all the acts and declarations of the parties having relation to it.” And this language has been several times repeated by this court. — Napier v. Elliott, 146 Ala. 213, 40 South. 752, 119 Am. St. Rep. 17; Id., 162 Ala. 129, 50 South. 148; Gulf, etc., Co. v. Crenshaw, 169 Ala. 606, 53 South. 812.
In Fitzpatrick v. Brigman, 130 Ala. 450, 30 South. 500, the subject of delivery is fully discussed, and the principles which determine the sufficiency of a delivery, when made to a person other than the grantee or his agent, are clearly and precisely stated by Tyson, J., as follows: “(1) The delivery must be so effectual as to deprive the grantor of the light to revoke it, for so long as he reserves to himself the locus poenitentise, there is no delivery — no present intention to divest himself of the title to the property. (2)’ The grantor need not expressly reserve to himself this right to repent, but if his act upon which a delivery is predicated does not place the deed beyond his control, as a matter of law, then his right of revocation is not gone. (3) The law does not presume, when a deed is handed to a third person, that it has been with the intention to pass title to the grantee. In order to make such an act a delivery to the grantee, the intention of the grantor must be expressed at the time in an unmistakable manner.” (4) Although an alleged grantor has signed and acknowledged a deed and left it with his agent or attorney, if he *475then said nothing to indicate an intention that the deed should he considered as executed, and did no act other than leave it with his agent, “this act was utterly insufficient as expressing a present intention to divest himself of the title to the property described in the deed.” With respect, also, to the source from which intention to deliver may be sought, in the absence of a manual delivery to the grantee, it is spcifically declared that “the grantor must have, by some word expressed or act done, clearly indicated his intention, at the time of its signing by him or subsequently while the deed is in his possession, that the deed shall be considered as executed.” Although this Avas an action of ejectment, tried before a jury, it was held as matter of law that the deed was not admissible.
On a second appeal (Fitzpatrick v. Brigman, 133 Ala. 242, 31 South. 940) the principles stated on the former appeal were approved; but, additional evidence bearing upon the grantor’s intention in leaving the deed with his attorney having been introduced, it was ruled that the question of intention became an issue for the jury. To quote from the opinion of Doavdell, J.: “What is necessary to constitute a delivery was fully discussed on the former appeal, and we content ourselves with what was then said as being sufficient for present purposes. What Avas Price’s intention is a question of fact to be determined by the jury from the attendant circumstances at the time. And to this end it was competent on the trial to adduce evidence of the transaction between Price and Buck, and what was said and done at the time by both of said parties, as Avell as by Selheimer (the depositary) who acted as attorney for Price.” (Italics ours.) It is worthy of note that, on the facts reported, the delivery to Selheimer might well have been *476treated as a constructive delivery to the grantee on the principles stated in Devlin on Deeds (3d Ed.) § 278.
In the later case of Tarwater v. Going, 140 Ala. 273, 37 South. 330, it was said, by Sharpe, J.y that “delivery is essential to the complete execution of a deed, and a mere deposit of a writing, complete in other respects as a deed, with a person other than the one named as grantee, or his agent, when unaccompanied with any intention of passing title, is not a delivery such as is necessary to constitute a deed.”
Perhaps the clearest and completest statement of the law on this subject is the following, by Dowling, J., in Osborne v. Eslinger, 155 Ind. 351, 360, 58 N. E. 439, 442, 80 Am. St. Rep. 240, 247: “Where the claim of title rests upon the delivery of the deed to a third person, the deed must have been properly signed by the grantor, and delivered by him, or by his direction, unconditional ly, to a third person for the use of the grantee, to be delivered by such person to the grantee, either presently, or at some future day, or upon some inevitable contingency, the grantor parting, and intending to part, with all dominion and control over it, and absolutely surrendering his possession and authority over the instrument, so that it would be the duty of the custodian or trustee for the grantee, on his behalf, and as his agent and trustee, to refuse to return the deed to the grantor, for any purpose, if demand should be made upon him. And there should be evidence beyond such delivery of the intent of the grantor to part with his title, and the control of the deed, and that such delivery is for the use of the grantee. If the deed is placed in the hands of a third person, as the agent, friend, or bailee of the grantor, for safe-keeping only, and not for delivery to the grantee; if the fact that the instrument is a deed is not made known to such third person, either at the time it *477is handed over, or at any time before the death of the grantor; if the name of the grantee, or other description of him, is not given; and if there is no evidence beyond the mere fact of snch delivery of the intent of the grantor to part with his control over the instrument and his title to the land- — then such transfer of the mere possession of the instrument does not constitute a delivery, and the instrument fails for want of execution.” This language is incorporated in his text by Mr. Devlin, than whom there is no abler writer on the law of deeds,, with the approving observation that “the rule was correctly and succinctly stated.” — Devlin on Deeds (3d Ed.) p. 435. Again, the same writer says (page 467), quoting from the opinion of Eastman, J., in the leading case of Cook v. Brown, 34 N. H. 460 : “To make the delivery good and effectual, the power of dominion over the deed must be parted with. Until, then, the instrument passes nothing; it is merely ambulatory and gives no title. It is nothing more than a will defectively executed, and is void under the statute. * * '* There must be a time when the grantor parts with his dominion over the deed, else it can never have been delivered. S'o long as it is in the hands of a despositary, subject to be recalled by the grantor at any time, the grantee has no right to it and can acquire none; and if the grantor dies without parting with his control over the deed, it has not been delivered during his life, and after his decease no one can have the power to deliver it.” — Se, also, Brown v. Brown, 66 Me. 316, 321; Tiedeman on Real Property (2d Ed.) § 813; 3 Wash, on Real Property (5th Ed.) p. 314; monographic note to Brown v. Westerfield (Neb.) 53 Am. St. Rep. 537-556.“
Turning now to the instant case, it is insisted that we have erred in our conclusion in that we have failed to consider all the facts in the case, which, it is urged, *478bring the case within the rule of decision in Fitzpatrick v. Brigman, 133 Ala. 242, 31 South. 940, and make the question of delivery one of fact for the jury.
The facts which counsel conceives to be competent for this purpose are (quoting from his brief) : “That the deed wa,s made to his wife, as grantee, and embraced all the property of Culver, the grantor; that it was in the handwriting of a resident lawyer and notary public in the town of.Troy; that it recited a consideration of love and affection, and a further direction that his wife pay his just debts, and that followed very soon after and on the same day by his suicide, voluntarily shooting himself with a pistol.”
That these general circumstances may fairly and satisfactorily show that Culver intended, in case he should carry out his apparently contemplated suicide, that the deed should find its way to the grantee and become operative after his death, we freely concede. But this is not the intent Avith which we are here concerned, nor is it capable of being given any efféct unless evidenced by an instrument Avhich conforms to the law of wills.
It is, Ave think, perfectly clear that the facts relied on by counsel are not acts or declarations of the grantor made at the time with respect to the making of the deed or its delivery. They are not circumstances nor occurrences attendant upon the making or delivery of the deed, and form no part of the res gestae of the transaction. Indeed, they are no more than the merely subjective recitals of the deed, coupled Avith the single fact of the grantor’s suicide about six hours after its deposit Avith a stranger.
While the witness Kelsoe was not positive as to exactly Avhat Culver said, the effect of his testimony Avas to shoAV that the deposit of the deed was made with the request to keep it, and there is no room for inference *479that anything beyond this was said. Culver did not say what the paper was, and did not even mention the grantee’s name. He merely handed a paper to Sykes, a saloonkeeper, who was a stranger and no sort of relation whatever to the grantee; and his injunction to keep it was in no possible sense an authorization to deliver it to the grantee, or to any one else.
There was absolutely nothing in the transaction pointing to a renunciation of Culver’s control over the deed. And, had he repented of his suicidal purpose, and gone back to Sykes at any time afterward and demanded the return to him of the paper, the obligation of Sykes to so return it is too plain for controversy.
We are satisfied that the principles announced in the first Fitzpatrick Case, supra, are fatal to the admissibility of the deed offered here; and satisfied, also, that there is nothing in the evidence here offered that can suffice to bring this case within the decision in the second Fitzpatrick Case, supra.
We are not unmindful of the possible, nay probable, injustice that may be entailed upon innocent parties by our conclusion, for which we can experience only a profound regret. In this connection, however, we quote the just observations of Virgin, J., in Brown v. Brown, 66 Me. 320: “The intention of an owner of property in his attempted act of transferring it is not necessarily and always supreme. The law has prescribed certain plain rules to be observed in the execution of such important instruments as those by which the title to real property is transferred; and whatever courts may sometimes have done in their zeal to carry into effect the intention of parties, the law itself does not permit its salutary rules to be broken or bent to meet the exigencies of ignorance or negligence; deeming it better, on the Avhole, that the intention of a party in disposing *480of his property should, occasionally fail, than that its important and firmly established rules made and applied for the benefit of all be overridden.”